dlmgrvil peyeme septice may uniform issue list sc t ep pae ts legend taxpayer a ira x ira y bank county l state m dear in a letter dated date you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested on bank received a notice_of_levy writ of execution on certain bank accounts held by taxpayer a two of these accounts levied were ira accounts owned by taxpayer a ira x and ira y as provided by law the proceeds from these accounts were sent to the county l sheriff to be held until the appropriate court could judge whether these accounts were exempt from the writ of execution bank withheld federal and state_income_tax from these accounts on axpayer a filed a claim of exe ntion with state m county l superior court a court of competent jurisdiction on the court affirmed taxpayer a’s claim of exemption and ordered tne levying officer county l sheriff to release any funds held however these funds could not be transferred to an eligible_retirement_plan within the day period required under sec_408 of the internal_revenue_code based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distributions from ira x and ira y because the failure to waive such requirement would be a hardship and against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is paid into i an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligibie retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 ilr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a indicates that pursuant to a writ of execution served upon the custodian of his iras x and y distributions were made from said iras upon timely appeal on the part of taxpayer a the iras were found to be exempt from said writ and returned to taxpayer a however by that time the 60-day rollover period of code sec_408 had expired in summary the facts of this case show that distributions from iras x and y were made without the consent of taxpayer a and that taxpayer a's actions to reverse said distributions and return the distributed amounts to other iras were reasonable and timely undertaken therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amounts from ira x and ira y during date pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter to make a rollover_contribution of the proceeds from iras x and y to an ra or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent ‘994483024 if you wish to inquire about this ruling please contact at please address all correspondence to vld b sincerely yours g v moa - rances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
